

115 HR 5494 IH: Protecting Business Opportunities for Veterans Adjustment Act of 2018
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5494IN THE HOUSE OF REPRESENTATIVESApril 12, 2018Mr. Kelly of Mississippi (for himself, Mr. Schneider, Mr. Bergman,  and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to include contracts awarded under section 8127 of title 38, United
			 States Code, in the limitations relating to subcontracting, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Business Opportunities for Veterans Adjustment Act of 2018. 2.Amendments to subcontracting limitations in the Small Business ActSection 46 of the Small Business Act (15 U.S.C. 657s) is amended—
 (1)in subsection (a), by inserting or under section 8127 of title 38, United States Code, after 36,; and (2)in subsection (e)(1)—
 (A)in subparagraph (D), by striking or at the end; (B)in subparagraph (E), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (F)with respect to a contract awarded under section 8127 of title 38, United States Code, is a small business concern owned and controlled by veterans (as defined in such section)..
				